Citation Nr: 1430744	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-41 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel





INTRODUCTION

The Veteran had active duty service from April 1965 to May 1967, including in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims on appeal.

In December 2013, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901.  A VHA opinion was received in December 2013, with an addendum in April 2014.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS contains files that need to be taken into consideration in further review of this Veteran's claims.


FINDINGS OF FACT

1. The competent and credible evidence on the question of whether the Veteran's current bilateral hearing loss is etiologically related to service is, at least, in relative equipoise.

2. The Veteran served as a forklift operator during his tour in Vietnam, and he was exposed to daily mortar and gunfire.  Thus, in-service noise exposure is conceded.

3. The Veteran's competent and credible statements, in addition to the December 2013 VHA statement, establish that it is at least as likely as not that the Veteran's tinnitus began during active service as the result of in-service acoustic trauma.

CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran reports that while he was serving in Vietnam, he drove a forklift and truck, and was shot at while delivering supplies.  He added that the noise from the mortars were very close and they caused ringing in his ears and loss in his hearing.  His DD-214 shows that he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  As such, the Board finds that his statements with regard to his noise exposure are credible and consistent with his military service.  Thus, the Board concludes that the Veteran sustained acoustic trauma during service.  See 38 U.S.C.A. § 1154(b) (West 2002).  The evidence of record also documents that the Veteran has a current bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  

While an October 2009 private examination relates the Veteran's bilateral hearing loss to his service, a September 2009 VA examination and the VHA opinions say that the Veteran's bilateral hearing loss is not related to service.  The Board finds that the medical opinions of record have the same probative value.  As such, the evidence, to include the lay evidence, is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to service.  Accordingly, the Board resolves the reasonable doubt in the Veteran's favor and finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


